RICKHOFF, Justice,
concurring.
The facts of this case are sufficiently set forth in the opinion, with the following additions.
Graciela Anita Sanchez completed her education in the second month of the ninth grade and has worked for minimum wage. She lost her husband when he was burned to death after a hoist in the rear of his truck contacted an electrical wire. The record is unclear as to when she first retained a lawyer; her affidavit says only that she first met Henry *476B. Gonzalez, Jr. when he came to her home at the time of her husband’s funeral “with fried chicken and a contract.”
More than two months after the May 1, 1990 hearing, Mrs. Sanchez was present at an informal hearing held on July 20, 1990. While it is not entirely clear from the record, it appears that she was seated in the back of the court room along with Gonzalez. When her child’s ad litem, Darrell S. Dullnig, attempted to tell Sanchez, in her words, to contact him when “all this was over,”
Henry B. Gonzalez, Jr. was there and got very angry and told Mr. Dullnig to ‘shut up.’ Gonzalez was so made the bailiff said he would not allow that in the courthouse, but I did not know what they were fighting about.
Mr. Dullnig’s affidavit, along with Mrs. Sanchez’s, was submitted with the plaintiffs response to the defendant’s motion for summary judgment. Dullnig claims that because the hearing was “at the bench” and Mrs. Sanchez was in the audience, he attempted to tell her that:
... when all this was over she should come talk to me regarding her case. Henry B. Gonzalez [, Jr.] told Ms. Sanchez then not to listen to anything I had to say, to not talk to me; that I was trying to take money away from her little girl.
Gonzalez did not appear before the court, presumably because he was the referring attorney.
The record is unclear as to when Allison and Huerta ended its representation of Graciela Sanchez. According to Sanchez’s affidavit, the last correspondence she received from them was a February 13, 1991 letter signed by Steve T. Hastings, which accompanied the annuity contract.
None of these facts are controverted by the summary judgment evidence. Included in that record is the appellee’s summary judgment evidence, which consists of an affidavit from Steve T. Hastings, and the statement of facts from the May 1, 1990 hearing. Insofar as Sanchez is concerned, Hastings’ affidavit says that she “appeared and testified” at the hearing, and understood what was said.
The record of the May 1, 1990 hearing reveals nomenclature that would be familiar only to an attorney (“50/50 divider,” “interve-nor,” “gross negligence under coverage B,” “statute of limitations,” and so on). Much of the discussion concerned the subject of attorney’s fees. In any event, Sanchez’s only contribution consisted of repeating “yes sir” each time she was asked about the settlement and whether she had previously received $741.08 per month in compensation.
I agree with the majority, however, that the question is not whether Sanchez understood the technical meaning of terms such as “statute of limitations,” but whether the summary judgment evidence establishes either (1) that she knew she had a cause of action against Hastings, or (2) that a reasonable person would have made inquiries that would lead to discovery of a cause of action.
While medical malpractice is now treated quite differently, relating the facts to another professional context, what if one were home ill and: (1) a doctor appeared at one’s door with soup and an offer of treatment; (2) later, during a discussion about one’s upcoming operation seven doctors engaged in a complex and disagreeable discussion; and (3) two months later, just before the operation, the doctor who visited the home interrupts a colleague with “shut up” and then tells the patient the other doctor is just trying to get his or her money. I submit most people would seek a second opinion.
I am not persuaded the record of the May 1, 1990 hearing, standing alone, establishes that a reasonable person would have made inquiries that would lead to discovery of a cause of action. However, the remaining summary judgment evidence, in particular the uncontroverted portions of the Sanchez and Dullnig affidavits, sufficiently establishes that a reasonable person would have discovered the existence of a cause of action against the defendants. The courtroom dialogue wherein Gonzalez told Dullnig to “shut up” and told Sanchez not to listen to Dullnig because he “was trying to take money away from her little girl,” was sufficient — when considered with the remaining summary judgment evidence — to cause a reasonable person to make inquiries that would lead to *477discovery of a cause of action for legal malpractice.
For this reason, I concur in the judgment.